DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12, 15, and 17-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al., USPN 2010/0169958.
With regard to claims 1, 11, 17, and 18, Werner discloses a method for authenticating a user identity according to predetermined user interactions (0027), including using at least one hardware processor (0114) for obtaining a composite image from a database (0021), the composite image generated by rearranging at least two images to establish a multi-stable image (0096) wherein the first image establishes a figure position (male person, 0095) and a second image establishes a background 
With regard to claims 2, 12, and 19, Werner discloses the method of claim 1, as outlined above, and further discloses providing an identity generating interface enabling a user to select a username (0076), receiving from the user via an input including the at least two images (0082, 0092),  20receiving from the user at least one user interaction that is associated with the composite image that enables the user to authenticate the user identity (0090), and, storing the composite image and the at least one user interaction with the user identity (The generated password and the resulting graphical passcode then may be stored with the userID, 0090).

With regard to claim 6, Werner discloses the method of claim 1, as outlined above, and further discloses providing a sequence of interactions as a second authentication process (0018), obtaining user inputs responsive to the sequence of interactions displayed (0018), 15comparing the user inputs with the sequence of interactions (0027), providing an indication regarding the user identity according to a result of comparing the user inputs and the sequence of interactions (0057).
With regard to claim 7, Werner discloses the method of claim 1, as outlined above, and further discloses the at least one image is a composite image 20generated from at least two or more images (0082).
With regard to claim 8, Werner discloses the method of claim 1, as outlined above, and further discloses the user to virtually reassemble the spatially separated image parts of the composite image by virtually reconstructing an intact image of one of the at least two images image (0018).
With regard to claim 9, Werner discloses the method of claim 1, as outlined above, and further discloses the user interaction enables detecting a non-human threat by requiring the user to match image sections of the composite image (0004).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Werner.
With regard to claims 3 and 13, Werner discloses the method of claim 1, as outlined above, and further discloses generating a graphical passcode from a user selected password (0090), but does not disclose generating a password from a user selected graphical passcode. Werner does disclose that a user can select a graphical passcode (0082), and that an alphanumeric password can be mapped to this passcode (0085, the graphical passcode uniquely identifies the alphanumeric password, 0090). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the mapped password generation of Werner (0085) to the user generated graphical passcode of Werner (0082), for the motivation of allowing the user to select his graphical passcode and still have an associated alphanumeric passcode, a stated motivation of Werner (0082, 0076).
With regard to claims 4 and 14, Werner discloses the method of claim 1, as outlined above, but does not disclose limiting the number of authentication attempts. The examiner takes official notice that it is well known in the art to limit access attempts .
Allowable Subject Matter
Claims 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 10, 16, and 20 Werner discloses the method of claim 1, as outlined above, and further discloses providing the user with a marking tool configured to mark portions of the at least one image (0082), - 27 -Attorney ref: 3181/2.3Filed via EFS on December 10, 2019receiving at least one marking performed by the user that indicate a sequence of interactions with the at least one image (0018), wherein the sequence of interactions provides at least one user marked composite image element to facilitate the user authentication (0018). Werner does not disclose generating at least one key associated with at least one marked composite image element, providing separate sections of the alphanumeric password to separate devices, and requiring all parts of the keys to authenticate the user identity. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to add this limitation to the method of Werner without the benefit of hindsight.
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not fully persuasive.

Applicant further argues that Werner does not disclose generating a password from the composite image. The examiner agrees, which is why the rejection of those claims was a 103. As outlined above, it would be an obvious amendment to Werner in light of Werner disclosing generating images from passwords as outlined above.
Cited References
Baluja et al., USPN 7,891,005, is cited as a relevant reference that uses image composition to authenticate human users (CAPTCHA), but that did not read on the instant invention as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434